DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on May 4th, 2022, claims 1 and 12 have been amended. Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4th, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambinder et al. (US 2011/0105231 A1) in view of NPL: “How to switch your Joy-Cons back to normal from sideways on Nintendo Switch” (hereinafter referred to as “Joy-Cons”).
Regarding claim 1, Ambinder discloses a controller device comprising:
a controller body wherein the controller body includes one or more interface ports wherein at least one interface port is a control information output port (see fig. 1 and par. [0014], FIG. 1 shows an embodiment of a game controller kit (100) including a game controller (110) and embodiments of four modular control inputs (101-104). The invention is not limited to these control inputs, and others may also be used. Except for the trackball modular control input 102, each modular control input 101-104 includes a top portion (120), a bottom portion (130), and an interface (140) that is connected to the bottom portion 130. The game controller includes a game controller housing (111), buttons 121 attached to game controller housing 111, socket 151, and socket 152. Socket 151 includes slot 161, and socket 152 includes slot 162); and
a joystick coupled to the controller body (see fig. 1 and par. [0014], modular control input 101).
However, Ambinder does not explicitly disclose wherein an axis control orientation of the joystick relative to the controller body is configurable, wherein the configurable axis control orientation includes at least X axis and Y axis control movements that have a configurable orientation relative to the controller body.
Joy-Cons teaches a controller with a joystick where the axis control orientation of the joystick relative to the controller body is configurable, wherein the configurable axis control orientation includes at least X axis and Y axis control movements that have a configurable orientation relative to the controller body (see pgs. 3-4, section titled “How to change your Joy-Con controller back to normal within a game; images in the middle of page 4 show the Joy-Con controllers in horizontal position and then switched to a vertical position which would mean that the X(left/right) and Y(forward/back) orientation would change relative to the controller body depending on which position the controller is being used in). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller device of Ambinder to have a configurable orientation as taught by Joy-Cons in order to allow for increased functionality of the game controller (i.e. different games may call for different uses/orientations of the controller).

Regarding claim 2, Ambinder discloses a modular input control wherein the modular input control includes an interface connector region and the interface connector region communicatively couples the modular input control to one of the one or more interface ports (see fig. 2 and par. [0015], Socket 151 includes slot 161 which is shaped to allow any of the interfaces 140 access to a first input port (not shown in FIG. 1) inside game controller housing 111).

Regarding claims 3-5, Ambinder discloses wherein the modular input control includes a directional pad, a single button, or a plurality of buttons (see par. [0019], Modular control input 103 is a directional pad; Also, more types of input controllers than shown in FIG. 1 may be included, such as an analog or digital joystick, accelerometer input, pressure-sensitive button, microphone, and/or the like. A number of different variables are possible with various modular inputs that may be used, by varying different parameters as follows).

Regarding claim 6, Ambinder discloses wherein the one or more interface ports include a first and second interface ports located on opposite sides of the controller body and wherein the modular input control is a first modular input control (see fig. 2 and par. [0033], Game controller 210 is substantially similar to game controller 110 of FIG. 1, except that the slots 261 and 262 are centrally located in the corresponding socket, 251 and 252 respectively).

Regarding claim 7, Ambinder discloses a second modular input control removably attached to the controller body wherein the second modular input control includes an in interface connector region coupled communicatively coupled to the second interface port (see fig. 2 and par. [0019], Although only one of each type of input module is shown below, there may be two of some of the different types of inputs, such as two analog stick input controllers 101).

Regarding claims 8 and 9, Ambinder discloses wherein the first and second modular input controls have different or the same control modalities (see par. [0019], Although only one of each type of input module is shown below, there may be two of some of the different types of inputs, such as two analog stick input controllers 101). 

Regarding claim 10, Ambinder discloses wherein the first and second modular input controls are interchangeable between the first and second interface ports (see par. [0016], The bottom portion 130 of each of the other modular controls inputs may be shaped substantially the same as a trackball, so that they may also be easily inserted manually and easily removed manually from either socket 151 or socket 152).

Regarding claim 11, Ambinder discloses wherein the modular input control is freely rotatable within one of the one or more interface control ports and is operable in any orientation about the axis of rotation (see par. [0022], Another parameter is the degree of freedom, which is the axis on which a particular input may exist. Degree of freedom may apply to rotation and/or translation, depending on the particular type of modular input. Rotation may include relative rotation and/or absolute rotation).

Regarding claim 13, Ambinder discloses wherein the joystick is removably attachable to the controller body wherein the joystick includes an interface connector region and the interface connector region communicatively couples the modular input control to one of the one or more interface ports (see par. [0023], In some embodiments, game controller 111 is a gamepad type controller shaped for use with two hands, and shaped so that socket 151 is positioned for insertion of a modular control input (e.g. 101-104) to be controlled by a user's left thumb, and so that socket 152 is positioned for insertion of a modular control input to be controlled by a user's right thumb, while the user is holding game controller 111 in both hands).

Regarding claim 14, Joy-Cons teaches wherein the controller is configured to switch X axis control movements with Y axis control movements of the joystick (see pgs. 3-4, section titled “How to change your Joy-Con controller back to normal within a game; images in the middle of page 4 show the Joy-Con controllers in horizontal position and then switched to a vertical position which would mean that the X(left/right) and Y(forward/back) orientation would change relative to the controller body depending on which position the controller is being used in).

Regarding claims 16 and 17, Joy-Cons teaches an expansion interface wherein the expansion interface is configured to operatively couple with a second controller body and an an expansion interface connector wherein the expansion interface connector attachably couples the controller body with a second controller body (see pg. 3, second figure under 2. Change Grip/Order, shows that two controllers can be attached to the console screen).

Regarding claims 18 and 19, Ambinder discloses modular input controls that are removably attachable to the controller body and the possibility of additional interface ports (see par. [0032], Although FIG. 1 illustrates an embodiment with two sockets, in some embodiments, there is only one socket, and in other embodiments, there are three or more sockets). Joy-Cons teaches a first input control paddle, coupling the input control paddle to the controller body, and wherein one of the one or more paddles is located on a top of the controller body (see pg. 3, third figure, L + R buttons on the top of the controller).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambinder et al. (US 2011/0105231 A1) in view of NPL: “How to switch your Joy-Cons back to normal from sideways on Nintendo Switch” (hereinafter referred to as “Joy-Cons”) and further in view of Ironmonger et al. (US 2019/0060746 A1).
Regarding claim 20, the combination of Ambinder and Joy-Cons discloses the controller device as discussed above including a second input control paddle (see Joy-Cons, see pg. 3, third figure, L + R buttons on the top of the controller). However, the combination of Ambinder and Joy-Cons does not explicitly disclose wherein the second input control paddle includes a bent interface tab.
Ironmonger teaches a game controller where the input control paddles can have bent interface tabs (see fig. 2, trigger buttons are bent/curved; also see par. [0148], In some embodiments the first and or second paddle levers may comprise a recess or cutaway on an inner surface thereof, the recess or cutaway being provided to receive the wing portion of the third or fourth paddle lever respectively). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller device of Ambinder and Joy-Cons to have bent interface tabs as taught by Ironmonger in order to make the buttons more ergonomic and comfortable for the player to use.

Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest wherein the modular input control includes a modifier button and a plurality of other buttons, wherein the modifier button changes a button mapping for the plurality of buttons and wherein the joystick further includes a button configured to provide a command to switch the X axis control movements of the joystick with the Y axis movements of the joystick.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13, 14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/2/2022